IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No. 711
                                          :
REAPPOINTMENT TO ORPHANS’                 : SUPREME COURT RULES
                                          :
COURT PROCEDURAL RULES                    :
                                          :
COMMITTEE                                 :




                                       ORDER


PER CURIAM



         AND NOW, this 30th day of September, 2016, John F. Meck, Esquire, Allegheny

County, is hereby reappointed as a member of the Orphans’ Court Procedural Rules

Committee for a term expiring January 1, 2018.